IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


MICHAEL B. SELIG,                        : No. 90 MAL 2017
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
            v.                           :
                                         :
                                         :
THE ZONING HEARING BOARD OF              :
NORTH WHITEHALL TOWNSHIP,                :
                                         :
                  Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 1st day of August, 2017, the Petition for Allowance of Appeal,

Application to File Supplement to the Petition for Allowance of Appeal, and the

Application to Amend are DENIED.